UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number l-9224 Metha Energy Solutions Inc. (Exact Registrant as specified in Its Charter) DELAWARE 32-0251358 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor, New York, NY10022 (Address of Principal Executive Offices) (Zip Code) 212-231-8526 (Issuer's Telephone Number, including Area Code) Inscrutor, Inc. (Former name or address) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yesx Noo Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to the last reported price at which the stock was sold on June 30, 2010 (the last business day of the registrant’s most recently completed second quarter) was $0. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 14, 2011 Common Stock, $.001 par value per share 22,620,030 shares Explanatory note This amendment was made to correct a typo in the balance sheet. There were no other modifications to the disclosures contained in the original Form 10-K filed April 15, 2011. METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) FORM 10-K /A YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PART I Page Item 1. Business 1 Item 1A. Risk Factors 1 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. Removed and Reserved 3 PART II 4 Item 5. Market for the Registrant’s Common Stock and Related Stockholder Matters 4 Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements With Accountants on Accounting andFinancial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information PART III 10 "Index" Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accountant Fees and Services 14 PART IV 16 Item 15. Exhibits and Financial Statements Schedules 16 FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are subject to a number of risks and uncertainties, many of which are beyond our control, which may include statements about our: · business strategy; · financial strategy; · uncertainty regarding our future operating results; · plans, objectives, expectations and intentions contained in this report that are not historical. All statements, other than statements of historical fact included in this report, regarding our strategy, future operations, financial position, estimated revenues and losses, projected costs, prospects, plans and objectives of management are forward-looking statements. When used in this report, the words “could,” “believe,” “anticipate,” “intend,” “estimate,” “expect,” “project” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words. All forward-looking statements speak only as of the date of this report. You should not place undue reliance on these forward-looking statements. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this report are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved. We disclose important factors that could cause our actual results to differ materially from our expectations under “Risk Factors” and elsewhere in this report. These cautionary statements qualify all forward-looking statements attributable to us or persons acting on our behalf. Item 1.Business General We are a Delaware Corporation founded in April 2008.We changed our name to Metha Energy Solutions Inc. (“Metha Energy” or “the Company” or “formerly Inscrutor”) on October 12, 2009.We focus our business on commercializing advanced fuel cell technology.We plan to expand our product offerings within this area through new agreements with various technology companies. We were foundedin April 2008 as Inscrutor, Inc.(“Inscrutor”), a development stage company. The technology that we owned was acquired via a Separation and Distribution Agreement on May 30, 2008 from Visator, Inc. (“Visator”), a Delaware corporation that specializes in on-line media monitoring. Prior to that time, Inscrutor was a wholly-owned subsidiary of Visator. Inscrutor was spun out from Visator with the purpose of ensuring optimal value-creation for the shareholders of both Inscrutor and Visator.According to the terms of the Separation Agreement, Visator decided to distribute the common stock of Inscrutor on a 1-for-1 basisto the holders of Visator’s common and preferred stock (“the Distribution”). On June 1, 2008 (the "Distribution Date"), Visator transferred its shares of Inscrutor tothe shareholders of record of Visator common stock and preferred stock at the close of business on May 30, 2008 (the "Record Date"), without any consideration being paid by such holders.As of October 9, 2008, the stock certificates were delivered to shareholders (See Note 8).The Company derived revenue from a management services agreement with Visator.We no longer pursue any commercialization of software/technology nor do we invest in it. From the end of August,2009, in connection with entering the agreement with Serenergy the Company decided to cease any further activity in the area of sophisticated data-mining technology. Marketing We have sold fuel cell products to a number of different applications to both private companies, universities and other institutions and we will continue our focus in this area.We communicate mainly through direct customer communication via e-mail and phone. Competition There are multiple companies which offer different kinds of fuel cell technologies. These different kinds of fuel cells technologies vary in attractiveness regarding different features.The fuel cell segment is not a new segment/industry.This is a highly competitive market. Item 1A.Risk Factors THIS REPORT CONTAINS CERTAIN STATEMENTS RELATING TO FUTURE EVENTS AND THE FUTURE FINANCIAL PERFORMANCE OF OUR COMPANY. PROSPECTIVE INVESTORS ARE CAUTIONED THAT SUCH STATEMENTS ARE ONLY PREDICTIONS, INVOLVE RISKS AND UNCERTAINTIES, AND THAT ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY. IN EVALUATING SUCH STATEMENTS, PROSPECTIVE INVESTORS SHOULD SPECIFICALLY CONSIDER THE VARIOUS FACTORS IDENTIFIED IN THIS REPORT, INCLUDING THE MATTERS SET FORTH BELOW, WHICH COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED BY SUCH FORWARD-LOOKING STATEMENTS. An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and not to the selling stockholders. 1 WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Delaware in April 2008. We have no significant financial resources and only a small amount of revenues to date. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE WILL REQUIRE FINANCING TO ACHIEVE OUR CURRENT BUSINESS STRATEGY AND OUR INABILITY TO OBTAIN SUCH FINANCING COULD PROHIBIT US FROM EXECUTING OUR BUSINESS PLAN AND CAUSE US TO SLOW DOWN OUR EXPANSION OF OPERATIONS. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. Moreover, in addition to monies needed to continue operations over the next twelve months, we anticipate requiring additional funds in order to execute our plan of operations. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF JESPER TOFT. WITHOUT HIS CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. We are presently dependent to a great extent upon the experience, abilities and continued services of Jesper Toft. We currently have a consulting agreement with Mr. Toft. The loss of his services could have a material adverse effect on our business, financial condition or results of operation. 2 WE HAVE HAD TWO CUSTOMERS WHO HAVE ACCOUNTED FOR 56% AND 36%, RESPECTIVELY, OF OUR TOTAL REVENUES IN 2010. We currently have two customers, who account for 56% and 36% of total revenues, respectively. A significant decrease or interruption in business from our customers could have a material adverse effect on our business, financial condition and results of operations. We plan to greatly expand our customer base in the upcoming year to mitigate this risk. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. Item 2.Property Our business office is located at 410 Park Avenue, 15th Floor, New York, NY10002. Item 3.Legal Proceedings We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4.Removed and Reserved 3 PART II Item 5.Market for Common Equity and Related Stockholder Matters Our common stock is quoted on the OTC Bulletin Board, a service provided by the Nasdaq Stock Market Inc., under the symbol “MGYS”.The following table sets forth the high and low bid prices for our common stock as reported each quarterly period since inception. Fiscal year ended December 31, 2010 High Low Quarter Ended December 31, 2010 $ 0 $ 0 September 30, 2010 $ 0 $ 0 June 30, 2010 $ 0 $ 0 March 31, 2010 $ 0 $ 0 Fiscal year ended December 31, 2009 Quarter Ended December 31, 2009 $ 0 $ 0 September 30, 2009 $ 0 $ 0 June 30, 2009 $ 0 $ 0 March 31, 2009 $ 0 $ 0 Holders of Our Common Stock As of the date of this annual report, we had 60 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Item 6.Selected Financial Data Twelve months endedDecember 31, 2010 Twelve months endedDecember 31, 2009 April 18, 2008 (Inception) - December 31, 2010 Statement of Operations Data: Revenue $ $ $ Revenue-Related Party - Cost of goods sold Gross profit $ $ $ Gross margin 7% 18% 14% Selling, general & administrative expenses Loss from operations $ ) $ ) $ ) Operating expense (as % of revenue) 218% 288% 288% Total other expense ) ) ) Net loss before provision for income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per share $ ) $ ) Balance Sheet Data: December 31, 2010 December 31, 2009 Total assets $ $ Total liabilities Working capital deficiency ) ) Stockholders' equity (deficit) 4 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion highlights the principal factors that have affected our financial condition and results of operations as well as our liquidity and capital resources for the periods described. This discussion contains forward-looking statements. Please see “Forward-Looking Statements” and "Risk Factors" for a discussion of the uncertainties, risks and assumptions associated with these forward-looking statements. The following discussion and analysis of the Company’s financial condition and results of operations are based on the Company’s financial statements, which the Company has prepared in accordance with U.S. generally accepted accounting principles.You should read the discussion and analysis together with such financial statements and the related notes thereto. Plan of Operation We will put in place product agreements to get new products in the area of alternative energy technology and related opportunities.As soon as we have new product agreements in place, we plan to acquire relevant financing. Results of Operations. Years Ended December 31, 2010 and December 31, 2009 For the year ended December 31, 2010, we had revenue of $221,702 as compared to $80,000 for the year ended December 31, 2009. The increase in revenue in 2010 versus 2009 was partially due to $221,702 of sales of the fuel cell technology in 2010 versus $65,000 in 2009.The cost of goods related to revenue was $206,616 for the year ended December 31, 2010 as compared to $61,750 for the year ended December 31, 2009, which consisted of $56,000 for fuel cell products and $5,750 for consulting labor. The increase in 2010 versus 2009 was partially due to $206,616 of equipment costs incurred related to the sale of the fuel cell technology in 2010 versus $56,000 in 2009. For the year ended December 31, 2010, operating expenses totaled $482,659 compared to $290,903 for the year ended December 31, 2009. The increase in operating expenses were mainly due to the accounting, audit, consulting, finance consulting and legal expensesof $217,609 that the Company incurred in 2010 versus $180,731 for to the year ended December 31, 2009.The increase in operating expenses in 2010 versus 2009 also included board members fees of $44,079 in 2010 versus $3,158 in 2009 for they were were members for most of 2010 versus only two months in 2009.The increase in operating expenses was also due to consulting fee related party expenses of $144,000 that we incurred for the year ended December 31, 2010 versus $56,000 for the same period in 2009. This amount was due to Jesper Toft’s consulting services rising to $12,000 per month starting from September 2009 which was an increase from $1,000 per month.The net loss was $492,442 for the year ended December 31, 2010 as compared to $279,701 for the year ended December 31, 2009. The increase in net loss was mainly due to the increase in operating expenses due to consulting fees and services related party, professional fees and board member fees. 5 For the year ended December 31, 2010 we also had interest expense of $24,284 related to in-kind contribution of interest on non-interest bearing loans payable-related party. For the year ended December 31, 2009, we had interest expense of $2,701. The increase in interest expense in 2010 versus 2009 is due interest on loan and notes payable, interest on a loan extension, and due to the loans and notes payable that were entered into in the year ended December 31, 2010. Capital Resources and Liquidity As of December 31, 2010, we had cash of $423.As of December 31, 2009, we had cash of $5,785. While we are attempting to commence operations and produce revenues, our cash position may not be significant enough to support our daily operations. Management intends to raise additional funds through debt or equity. However, if we are unable to satisfy our cash requirements we may be unable to proceed with our plan of operations. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we will suspend or cease operations. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern.We do not have enough cash to continue operations for twelve months without receiving additional debt or equity financing or increasing our revenues. Operating Activities Operating activities used $284,024, $167,517 and $497,556, respectively of cash during the years ended December 31, 2010, December 31, 2009 and the period from April 18, 2008 (Inception) through December 31, 2010. We had a net loss of $492,442, $279,701 and $903,341 during the years ended December 31, 2010, December 31, 2009 and the period from April 18, 2008 (Inception) through December 31, 2010, respectively. We had a decrease and an increase in accounts receivable of $65,000, 56,000 and $0, an increase in accounts receivable-related party of $0, $7,000 and $7,000 and in other assets of $0, $0 and $465, respectively offset by an increase in accounts payable and accrued expensesof $45,235, $118,747 and $181,600, and an increase in accounts payable and accrued expenses-related party of $78,577, $26,743 and $108,320, respectively.In addition, we had $0, $0 and $50,000 of series A convertible preferred stock issued for services – related party, $16,079, $19,358 and $57,937 of stock issued for consulting fees and services – related party, professional and board fees, in-kind contribution of interest for loans payable – related party of $2,701, $2,701 and $6,671, bad debt expense of $0, $7,000 and $7,000 and depreciation and amortization expense of $826, $635 and $1,722, respectively. Investing Activities We used $0, $403,927 and $405,716, respectively, of cash in our investing activities during the years ended December 31, 2010, December 31, 2009 and the period from April 18, 2008 (Inception) throughDecember 31, 2010.We used $0, $402,780 and $402,780, respectively, of cash for our Serenergy equity investment and $0, $1,147 and $2,936, respectively, for the purchase of property, plant and equipment during the years ended December 31 2010, December 31, 2009 and the period from April 18, 2008 (Inception) throughDecember 31, 2010. Financing Activities We had $278,662, $577,180 and $903,695, respectively, of cash provided by our financing activities during the years ended December 31, 2010, December 31, 2009 and the period from April 18, 2008 (Inception) through December 31, 2010. We had $0, $575,400 and $575,400, respectively, of proceeds from sale of common stock and series B preferred stock, $6,242 $0 and $10,875, respectively, of proceeds of loans payable to related party and $26,895, $1,780 and $71,895, respectively, of proceeds of notes payable to related parties.We had $45,525, none and $45,425, respectively, of proceeds from loans payable and $200,000, none and $200,000, respectively, of proceeds from convertible notes payable. 6 Critical Accounting Policies Going concern The accompanying financial statements have been prepared under a going concern basis which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, we have incurred net losses from inception of $903,341.In addition at December 31, 2010 current liabilities exceed current assets by $617,793 and net cash used in operations is $284,024 for the year ending December 31, 2010.These factors raise substantial doubt about our ability to continue as a going concern. Management is pursuing other business relationships and believes that the actions presently being taken and the success of future operations will be sufficient to enable the Company to continue as a going concern. In March 2011, the Company entered into a settlement agreement with Serenergy that terminated all previous agreements between Metha Energy and Serenergy. The agreement compensated the Company because Serenergy did not honor the original merger agreement.The agreement also included that Serenergy bought back their shares held by the Company. However, there can be no assurance that the raising of debt or equity will be successful and that our anticipated financing will be available in the future, at terms satisfactory to the Company. Failure to achieve the equity and financing at satisfactory terms and amounts could have a material adverse effect on the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue recognition The Company’s revenues are derived from sales of fuel cell technology. The Company follows the guidance of the Securities and Exchange Commission’s FASB Accounting Standards Codification No. 605 for revenue recognition. The Company will recognize revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when it has persuasive evidence of an arrangement that the services have been rendered to the customer, the sales price is fixed or determinable, the item has been shipped and collectability is reasonably assured. Investments Equity investments in companies over which the Company has no ability to exercise significant influence are accounted for under the cost method.The Company’s holds approximately 11% of Serenergy’s issued and outstanding shares as of December 31, 2010 and December 31, 2009.The Company’s investment in Serenergy is accounted for based on the cost method. 7 Income taxes We follow FASB Accounting Standards Codification No. 740, Income Taxes. Under the asset and liability method of FASB Accounting Standards Codification No. 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. A valuation allowance has been provided for the Company's net deferred tax asset, due to uncertainty of realization. Net loss per common share Net loss per common share is computed pursuant to FASB Accounting Standards Codification No. 260, Earnings Per Share.Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding sharesof common stock during each period. There were 100,000 Series A and 100,000 Series B convertible Preferred shares that were omitted from the calculation of diluted earnings per share as their inclusion is anti-dilutive as of December 31, 2010 and December 31, 2009. Off-Balance sheet arrangements At December 31, 2010 and December 31, 2009, we had no off-balance sheet arrangements. Inflation We believe that inflation does not significantly impact our current operations. Spin Out In May 2008, Visator, Inc. spun out, pro rata, all of its shares of our common stock held by it to their 42 shareholders.These shares were notregistered under the Securities Act of 1933 and may not have been appropriately exempt from registration under the Act.Based upon same, if it is determined that the shares issued pursuant to this spin out do not qualify for this exemption we may be subject remedial sanctions. Such sanctions could include the payment of disgorgement, prejudgment interest and civil penalties. We may also be subject to prejudgment interest on such amount as well as civil penalties in amount that would have to be determined by the court. We are not aware of any pending claims for sanctions against us based upon the failure to properly register such shares under the Securities Act of 1933. Nevertheless, it is possible thatit could be determined that such shares may not have been exempt from registration and that we may be subject to sanctions and possible civil penalties.In the event that a shareholder brings a claim against us for failure to properly register these shares it could havean adverse affect on our results of operations and financial condition since we would need to pay fees to defend such claim or pay damages if the shareholder is successful in their claim against us. 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not required for smaller reporting companies. Item 8. Financial Statements and Supplementary Data The financial statements of the Company, together with the Reports of Independent Registered Public Accounting Firm thereon of Webb & Company, P.A., appear herein. See Index to Financial Statements, appearing on page F-1. Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure There have been no changes in or disagreements with accountants on accounting or financial disclosure matters. Item 9A.Controls and Procedures. a) Evaluation of Disclosure Controls. Jesper Toft, our Chief Executive Officer and Principal Accounting Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of our fourth fiscal quarter 2010 pursuant to Rule 13a-15(b) of the Securities and Exchange Act. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, as appropriate to allow timely decisions regarding required disclosure. Based on their evaluations, Jesper Toft concluded that our disclosure controls and procedures were effective as of December 31, 2010. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions (b)Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statement for external purposes in accordance with U.S. generally accepted accounting principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Any system of internal control, no matter how well designed, has inherent limitations, including the possibility that a control can be circumvented or overridden and misstatements due to error or fraud may occur and not be detected in a timely manner. Also, because of changes in conditions, internal control effectiveness may vary over time. Accordingly, even an effective system of internal control will provide only reasonable assurance with respect to financial statement preparation. In addition, the design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Therefore, any current evaluation of controls can not and should not be projected to future periods. 9 Based on management's assessment, management has concluded that the Company's internal control over financial reporting was effective as of December 31, 2010 to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. This Report does not include an attestation report of registered public accounting firm, regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in thisReport. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. (c) Changes in internal control over financial reporting. There have been no changes in our internal control over financial reporting that occurred during the last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information. On March 19, 2011, Robert J.Lynch Jr resigned from the Board of Directors effective immediately. This resignation is not the result of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. PART III Item 10.Directors, Executive Officers and Corporate Governance Our executive officer’s and director’s and their respective ages as of April 14, 2011 are as follows: NAME AGE POSITION Jesper Toft 40 Chairman of the Board of Directors, Chief Executive Officer, Chief Financial Officer Robert J. Lynch, Jr. 77 Former Member of the Board of Directors Set forth below is a brief description of the background and business experience of our sole executive officer and our directors for the past five years. Jesper Toft, Chairman, CEO, CFO Mr. Toft has been the owner of Toft ApS since May 2003, a Denmark-based company, which provides business development for companies.Mr. Toft has extensive management experience from several start-up companies. His core competence is business development, strategy, building sales and marketing and financing. Mr. Toft has been advising large enterprises regarding strategic development and participated in contract negotiations since 1997. 10 Term of Office Our sole executive officer and director, Jesper Toft, was appointed to the offices of Chief Executive Officer, Chief Financial Officer and Chairman on April 18, 2008 until the first board meeting of the board of directors ensuing after the next annual meeting of shareholders and until their respective successors in said offices are duly elected and qualified or until his earlier resignation or removal by the board. Robert J. Lynch, Jr., Former Member of the Board of Directors Mr. Lynch has developed strong and lasting business relationships and experience over more than thirty years covering the U.S., Europe and Latin America - particularly in the fields of business development, M&A, finance and marketing. He has served on public and private corporate boards and their special committees. Robert Lynch has also acted as advisor/ strategist for many of the boards he has served on. Among these boards have been prominent engineering and contracting firms in theUS and Europe as well as the boards of industrial development banks in Latin America and in Washington, DC. Term of Office One of our formerdirectors, Robert J.Lynch, Jr., was appointed to the office of board member on October 30, 2009 for a three year term. Robert J.Lynch, Jr. resigned on March 19, 2011. Item 11.Executive Compensation Summary Compensation Table; Compensation of Executive Officers The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers earned by us for the years ended December 31, 2010and December 31, 2009 in all capacities for the accounts of our executives, including the Chief Executive Officer (CEO) and Chief Financial Officer (CFO): SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Jesper Toft: CEO, CFO, 0 0 0 0 0 0 Chairman 0 0 0 0 0 0 Option Grants Table. There were no individual grants of stock options to purchase our common stock made to the executive officers named in the Summary Compensation Table through December 31, 2010. Aggregated Option Exercises and Fiscal Year-End Option Value Table. There were no stock options exercised during the years ended December 31, 2010 and 2009 by the executive officers named in the Summary Compensation Table. 11 Long-Term Incentive Plan (“LTIP”) Awards Table. There were no awards made to the named executive officer in the last two completed fiscal years under any LTIP. Compensation of Directors Directors are permitted to receive fixed fees and other compensation for their services as directors. The Board of Directors has the authority to fix the compensation of directors.The directors were paid a total of $44,079 and $3,158 in the years ending December 31, 2010 and December 31, 2009, respectively. Name and Principal Position Year Stock Awards Cash Totals Jesper Toft: - - - CEO, CFO, Chairman - - - David J.P. Meachin Director (1) - Robert J. Lynch, Jr. Director (2) - (1) David J.P. Meachin was apponted as a director of the Company on October 30, 2009. He resigned from the Board of Directors on October 19, 2010. (2) Robert J. Lynch, Jr. was appointed as a director of the Company on October 30, 2009. He resigned from the Board of Directors on March 19, 2011. Employment Agreements As of December 31, 2010, we do not have an employment agreement in place with our sole officer and chairman of our board of directors. Consulting Agreements Effective May 1, 2008, the Company entered into a consulting agreement with Jesper Toft, CEO, to provide consulting services from May 2008 to August 2009 at a rate of $1,000 per month.On September 1, 2009, the Company amended the consulting agreement starting in September 2009 to a rate of $12,000 per month on a month to month basis.As of December 31, 2010, the Company has recorded a related party liability of $108,320 under these agreements and for the years ended December 31, 2010 and December 31, 2009 expenses of $144,000 and $56,000, respectively. Board of Director Agreements On October 30, 2009, the Company entered into two Board of Director Agreements, with Robert J.Lynch Jr.and David J.P. Meachin, respectively, that lasts until December 31, 2012.During October 2009, the Company issued 1,000,000 in totalto thesetwo Board of Directors for services through December 31, 2012.The common stock has a fair value of $60,000 based on the fair value on the date of grant and will be amortized over the life of the services ($0.06 per share).For the year ended December 31, 2010, the Company has recognized board compensation expense in total of $44,079 under the agreements.On October 19, 2010, David J.P. Meachin resigned from the Board of Directors.On March 19, 2011, Robert J.Lynch Jr resigned from the Board of Directors. 12 Item 12. Security Ownership of Certain Beneficial Owners and Management The following table provides the names and addresses of each person known to us to own more than 5% of our shares to be issued of common stock as of April 14, 2011 and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock Toft ApS Roennegade 9, 2100 Copenhagen Oe, Denmark 44.21% (1) Common Stock All executive officers and directors as a group 44.21% (1) Common Stock ViMachel Londegaardsvei 9 2900 Hellerup, Denmark 44.21% (1) Series A Convertible Preferred Stock Jesper Toft Frisersvej 22 C 2920 Copenhagen Oe, Denmark 100.00% SeriesConvertibleB Preferred Stock ViMachel Londegaardsvei 9 2900 Hellerup, Denmark 100.00% (1)Based upon 22,620,030 common shares issued and outstanding as of April 14, 2011. Item 13.Certain Relationships and Related Transactions, and Director Independence The agreement with Visator regarding the Separation and Distribution Agreement is no longer relevant as our prior activities have been stopped.On May 30, 2008, pursuant to a Separation and Distribution Agreement, we were spun out from Visator, Inc., ceasing to be their wholly owned subsidiary.Visator was one of two customers.The agreement with Visator expired on June 1, 2009 and was not renewed. Our sole officer and director, Jesper Toft, is also the sole officer and director of Visator, Inc. 13 Item 14. Principal Accountant Fees and Services Audit Fees Audit fees for 2010 were $20,588.Audit fees for 2009were$13,238.All services provided by independent accountants were approved by the audit committee.Audit Fees consist of fees billed for professional services rendered for the audit of the Company’s registration and annual statements, for review of interim financial statements included in quarterly reports and services that are normally provided by Webb & Company P.A.in connection with statutory and regulatory filings or engagements. Audit Related Fees The Company did not incur non audit related fees from Webb & Company P.A.in 2010 or 2009.Audit-Related Fees consist of fees billed for assurance and related services that are reasonably related to the performance of the audit or review of the Company’s financial statements and are not reported under “Audit Fees.” Tax Fees The Company did not incur tax fees from Webb & Company P.A. in 2010 or 2009.Tax Fees consist of fees billed for professional services rendered for tax compliance. These services include assistance regarding federal, state and local tax compliance. 14 All Other Fees The Company did not incur any other fees from Webb & Company P.A. in 2010 or 2009. Effective May 6, 2003, the Securities and Exchange Commission adopted rules that require that before our auditor is engaged by us to render any auditing or permitted non-audit related service, the engagement be: -approved by our audit committee; or -entered into pursuant to pre-approval policies and procedures established by the audit committee, provided the policies and procedures are detailed as to the particularservice,theaudit committee is informed of each service, and such policies and procedures do not include delegation of the audit committee's responsibilities to management. We do not have an audit committee.Our entire board of directors pre-approves all services provided by our independent auditors. The pre-approval process has just been implemented in response to the new rules. Therefore, our board of directors doesnot haverecords ofwhat percentage of the above fees were pre-approved.However, all of the above services and fees were reviewed and approved by the entire board of directors either before or after the respective services were rendered. 15 PART IV Item 15.Exhibits and Financial Statement Schedules (a)Exhibits and Financial Statements (1)Financial Statements.See Index to Financial Statements (2) Financial Statement Schedules.See pages 19 through 30, attached (3)Exhibits 16 METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) FORM 10-K /A YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm 18 Balance Sheets at December 31, 2010 and December 31, 2009 19 Statements of Operations for the Years ended December 31, 2010, December 31, 2009 and the Period from April 18, 2008 (Inception) through December 31, 2010 20 Statement of Changes in Stockholders' Equity (Deficit) for the period from April 18, 2008 (Inception) through December 31, 2010 21 Statements of Cash Flows for the Years ended December 31, 2010, December 31, 2009 and the Period from April 18, 2008 (Inception) through December 31, 2010 22 Notes to the Financial Statements 23-32 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Metha Energy Solutions Inc.(f/k/a Inscrutor, Inc.) (A Development Stage Company) We have audited the accompanying balance sheets of Metha Energy Solutions Inc. (f/k/a Inscrutor, Inc.) (a Development Stage Company) (the “Company”) as of December 31, 2010 and 2009 and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years ended December 31, 2010 and December 31, 2009 and the period April 18, 2008 (Inception) to December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Metha Energy Solutions Inc. (f/k/a Inscrutor, Inc.) (a Development Stage Company) as of December 31, 2010 and 2009 and the related statement of operations and cash flows for the years ended December 31, 2010 and December 31, 2009 and the period April 18, 2008 (Inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage with a net loss since inception of $903,341, a working capital deficiency of $617,793, stockholders' deficit of $213,333 as of December 31, 2010 and net cash used in operations since inception of $497,556.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida April 15, 2011 18 METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) Balance Sheets at December 31, 2010 and December 31, 2009 December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance of $3,236 and $0, respectively - Total Current Assets Property, Plant & Equipment: Website costs, net of accumulated amortization of $1,454 and $858, respectively Computer equipment, net of accumulated depreciation of $268 and $38, respectively Other Assets: Security deposit Investment in Serenergy TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ Accrued expenses - related party Loans payable - related party Notes payable - related party Notes payable - Convertible notes payable - Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Series A Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued Series B Convertible Preferred stock - $.001 par value; 100,000 shares authorized; 100,000 and 100,000 to be issued Preferred stock - $.001 par value; 9,800,000 shares authorized; none and none issued and outstanding, respectively - - Common stock - $.001 par value; 100,000,000 shares authorized; 22,620,030 and 22,620,030 shares issued and 21,955,559 and21,672,662outstanding, respectively Additional paid-in capital Deferred Compensation ) ) Accumulated deficit during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to the financial statements. 19 METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) Statements of Operations For the Years ended December 31, 2010,December 31, 2009 and Period from April 18, 2008 (Inception) through December 31, 2010 For the year ended December 31, 2010 For the year ended December 31, 2009 For the period April 18, 2008 (Inception) - December 31, 2010 REVENUE $ $ $ REVENUE - Related Party - COST OF GOODS SOLD GROSS PROFIT Selling, general & administrative expenses: Consulting fees and services - related party Professional fees Board member fees Other general & administrative expenses Total operating expenses Loss from operations ) ) ) Other expense: Gain (Loss) on Foreign Currency ) Other income - Interest income - 25 25 Interest expense ) ) ) Bad debt expense-related party ) ) ) Total other expense ) ) ) NET LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) Provision for income taxes - - - NET LOSS $ ) $ ) $ ) Basic and diluted net loss per weighted-average shares common stock $ ) $ ) Basic and diluted weighted-average number of shares of common stock to be issued See accompanying notes to the financial statements. 20 METHA ENERGY SOLUTIONS INC. (FORMERLY INSCRUTOR, INC.) (A DEVELOPMENT STAGE COMPANY) Statement of Changes in Stockholders' Equity (Deficit) For the Period from April 18, 2008 (Inception) through December 31, 2010 Accumulated Common Stock Series A Convertible Preferred Stock Series B Convertible Preferred Stock Additional Deficit during the Shares Par Value Shares Par Value Shares Par Value Paid-in Capital Deferred Compensation development stage Total Balance April 18, 2008 (Inception) $ - $
